Citation Nr: 1214600	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a muscle strain of the groin/low back.

2.  Entitlement to service connection for testicular pain.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for an upper respiratory disorder.

7.  Entitlement to service connection for diabetes mellitus, Type II.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to April 1959, with subsequent National Guard duty to include active duty for training (ACDUTRA) from May 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was afforded a Board hearing, held by the undersigned, in October 2011.  A copy of the transcript has been associated with the record. 

The Board notes that the issue of testicular pain was originally claimed as loss of a testicle in August 2007.  However, the Veteran clarified the issue as testicular pain, and the Board has re-characterized it as such.  See Transcript, pp. 7-8.



The issues of entitlement to service connection for testicular pain and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service connection for a muscle strain to the groin/low back.    

2.  Evidence submitted since the RO's August 1994 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a muscle strain to the groin/low back, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  There is no evidence of record to indicate that a right foot disorder had its onset during a period of active service, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or is otherwise attributable to service.  

4.  There is no evidence of record to indicate that a left hip disorder had its onset during a period of active service, ACDUTRA, INACDUTRA, or is otherwise attributable to service.

5.  There is no evidence of record to indicate that an upper respiratory disorder was incurred in or permanently aggravated during a period of active service or ACDUTRA, or is otherwise attributable to service.  
 
6.  There is no evidence of record to indicate that diabetes mellitus, Type II, was incurred in or permanently aggravated during a period of active service or ACDUTRA, or is otherwise attributable to service.   


CONCLUSIONS OF LAW

1.  The RO's August 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the RO's August 1994 rating decision; thus, the claim for service connection for a muscle strain of the groin/low back is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A left hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  An upper respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

6.  Diabetes mellitus, Type II, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in October 2007 and October 2009, issued prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate the claims on appeal.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Here, the October 2007 letter provided adequate, specific notice of what constitutes material evidence in the case at hand, which met the directives of Kent.

Since the Board has concluded that the preponderance of the evidence is against the claims decided herein, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.  The Board notes that the Veteran's service medical records, pertaining to his period of active duty, are not available for review.  A report of contact, authored in December 1993, indicated that these records were presumably destroyed in a fire, and there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Of note, however, the Veteran himself testified that the disorders claimed herein were not caused by, or incurred during, his period of active service.  Instead, the Veteran contends that his claimed disorders are etiologically related to his subsequent service in the National Guard.  See Transcript, p. 2.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether any issue decided herein is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has neither presented a probative link to active service nor an in-service diagnosis for a right foot disorder, a left hip disorder, an upper respiratory disorder, or diabetes.  In light of these findings, the requirements of McLendon have not been met for any issue addressed in this section.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In an August 1994 decision, the RO denied the Veteran's claim for entitlement to service connection for a groin and back strain.  The Veteran's claim was denied because the evidence of record did not confirm that the Veteran was serving on active duty for training (ACDUTRA) when he claimed to have injured his groin and back in November 1990.  Further, it was noted that private evidence of record indicated that an injury resulted from lifting meat while working in April 1993.  The August 1994 rating decision is final.  38 U.S.C.A. § 7104(b).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, private medical reports, and the Veteran's Board hearing transcript.  Medical reports now of record provide a voluminous account of ongoing back disorders, to include symptoms such as instability and pain, as well as diagnoses of degenerative disc disease, spinal stenosis, and degenerative spondyloisthesis, as well as a surgical history of spinal fusion.  Private reports note chronic groin strain.  However, the record is silent for any probative medical evidence linking any current back or groin disorder to a period of active duty, ACDUTRA, or INACDUTRA.  While the Veteran stated that additional private treatment records may be outstanding, the record was held open for 60 days following the October 2011 Board hearing, yet no additional evidence was received.

During the Veteran's Board hearing, he testified that he was in receipt of ongoing back treatment (see Transcript, p. 21), however he did not expound upon whether any new evidence would be material to his previously-denied claim.

While VA and private medical reports, as well as his hearing testimony, are new, this additional evidence is not material to the case at hand, as the record still lacks evidence to demonstrate that the Veteran strained his back or groin while serving on ACDUTRA or INACDUTRA, and there is no medical opinion of record linking any current back or groin disorder to the Veteran's period of active service, ACDUTRA, or INACDUTRA.  As such, this new evidence fails to cure prior evidentiary defects.  New and material evidence has not been received since the RO's August 1994 decision; the claim is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

III.  Service connection

In this case, the Veteran claims that he suffers from disorders of the right foot and left hip, as well as an upper respiratory disorder and diabetes,  as a result of his period of service in the National Guard.  

As noted above, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws concerning ACDUTRA and INACDUTRA discussed in the preceding section, the Board notes that ACDUTRA is generally full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Importantly, service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485  (1993).

At the outset, the Board notes that the evidence of record contains current diagnoses for a myriad of pulmonary disorders and diabetes mellitus.  Thus, element (1) of Hickson has been satisfied for these issues.  However, and as explained in greater detail below, the record does not contain a current diagnosis for a left hip disorder, or a disorder of the right foot.

Here, the Veteran testified that the disorders claimed herein were not caused by, or incurred during, his period of active service.  Instead, the Veteran contends that his claimed disorders are etiologically related to his subsequent service in the National Guard.  See Transcript, p. 2.  Turning to the Veteran's period of National Guard service, the Board notes that a November 1990 examination noted a fracture and prominent metatarsal head of the first toe, right foot.  The report stated that the toe would swell occasionally and cause a problem when putting on shoes.  A cutaneous tingling sensation was noted in the area of the left hip.  Per the Veteran, his private physician related the sensation in the left hip to radiculopathy secondary to a low back disorder.  Borderline diabetes was also indicated at that time, controlled by oral hypoglycemics.  

Post-service, numerous VA and private reports chronicle the diagnosis and treatment of diabetes and pulmonary disorders, to include chronic obstructive pulmonary disease (COPD), pneumonia, asthma, and bronchitis.  The Board notes that none of these reports provide a link between a currently-diagnosed disorder and any period of the Veteran's service, to include his National Guard duty.

A VA treatment report from May 2011 noted complaints of a right great toe injury.  The Veteran reported with a small amount of blood from the right great toenail.  Skin was intact, and redness was noted.  The Veteran reported no feeling in the bilateral lower extremities.  However, there were no wounds on the right foot, and a right foot disorder was not diagnosed at that time.

During the Veteran's October 2011 Board hearing, he testified that he injured his left hip while serving with the National Guard in Fort Hood, Texas, during a period of summer camp.  He stated that he was lifting 60 pounds of ice at the time, and that he did not know the specific nature of the injury.  See Transcript, p. 3.  He stated that the injury occurred at the same moment as his claimed groin/back injury, and that he felt pain in his groin, hips, and legs.  He stated that he went to sick call the next day, and that he spent a total of 10 days in a hospital as a result of the incident.  His current symptoms were pain and the propensity to fall.  See Transcript, pp. 4-5.  Regarding his right foot, he indicated that he stumbled in front of a truck during training, injuring his right great toe.  See Transcript, p. 8.  The Veteran testified that he currently experienced tingling and numbness in the feet, as well as pain, and that he wore diabetic shoes and socks.  His spouse noted that there are retained fragments in his foot, though it was not indicated whether it was the right or left.  The Veteran maintained that radiologic evidence indicated prior fractures.  See Transcript, p. 10.  He testified that his hip and foot symptoms had been continuous since his National Guard service.

Regarding his claim for diabetes, he stated that he was originally diagnosed in 1990 or 1992 at Fort Sam Houston.  See Transcript, p. 13. When asked about an etiological connection to National Guard service, the Veteran testified that he ate good food when serving, but also bad food such as bacon and sausage.  See Transcript, p. 16.  As to his pulmonary claim, he testified that he developed an upper respiratory condition while on Guard duty due to exposure to cedar trees.  He stated that his nose was congested after exposure, and that he had trouble breathing.  He testified that he never suffered from allergies prior to that exposure.  See Transcript, p. 17.  Although the Veteran's spouse pointed to a document dated April 18, 1982, which indicated that the Veteran was diagnosed with an acute or chronic inflammatory condition of the respiratory system, the Board notes that the document, in fact, reads just the opposite.  The document found that the Veteran was free from any such disorder, as did a later document dated in June 1984.

Based on this evidence, the Board finds that service connection is not warranted for any disease or disorder discussed herein.  Regarding the Veteran's right foot and left hip claims, the weight of the evidence does not show that the Veteran has had a current disability at any point since August 2007 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  While a 1990 National Guard examination documented a history of a right toe fracture, a current disability, or residuals thereof, has not been demonstrated.  As to a left hip disorder, the report from 1990 indicates that tingling in the left hip was related to a low back disorder, and not a disorder in and of itself.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of a right foot or left hip disorder, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A complaint of pain, with no actual underlying disability to account for subjective complaints, does not establish a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

The Board also finds it significant that there is no line of duty determination (LOD) during the Veteran's National Guard service to show that any injury to the right foot or left hip was duty-related.  The specific purpose of an LOD is to establish that an injury was incurred pursuant to military duties, and the absence of an LOD is telling in this case.  While other documentation may be used to link a claimed injury to a period of ACDUTRA or INACDUTRA, no such evidence is of record.

As to the Veteran's claims for entitlement to service connection for diabetes and an upper respiratory infection, there is no evidence of record to demonstrate that either disorder was permanently aggravated by a period of ACDUTRA.  Instead, the Veteran contends that each disorder originated during his service with the National Guard.  However, service connection for a person serving on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty [emphasis added].  See Brooks.  As the above evidence fails to demonstrate that diabetes or any pulmonary disorder was incurred during a period of active duty, or aggravated during a period of active duty service, there is no legal merit to either claim for service, and the claims must be denied.

Acknowledgement is given to the Veteran's assertions that he suffers from disorders of the left hip and right foot, as well as diabetes and pulmonary disorders, which began during his National Guard service.  He is competent in this regard because he personally experienced the symptoms for these disorders during that period of service and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  In this case, disorders such as COPD and diabetes are not simple to identify, and his symptoms of a right foot and left hip disorder were no supported at a later date by a medical professional.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such have not been shown by the preponderance of the evidence, as discussed above, with regard to a right foot and left hip disorder.  As for diabetes and an upper respiratory infection, there is no evidence of record to demonstrate that either was incurred during active duty, or permanently aggravated during a period of ACDUTRA.  The benefit of the doubt rule thus is not applicable for any claim.  Service connection for a right foot disorder, left hip disorder, diabetes, and an upper respiratory infection is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.





ORDER

New and material evidence not having been received, the Veteran's request to reopen the claim of entitlement to service connection for a muscle strain of the groin/low back is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for an upper respiratory disorder is denied.

Entitlement to service connection for diabetes mellitus, Type II, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection for testicular pain and a left foot disorder must be remanded for further development.  The Veteran contends that both of these disorders were caused by injuries during a period of ACDUTRA or INACDUTRA.    

In this case, treatment records, authored during the Veteran's period of National Guard service, demonstrate complaints of testicular pain, as well as an accident involving the left lower extremity.  Regarding the former, the Veteran received inpatient treatment in June 1989 for epididymitis, the swelling and/or infection of the tube which connects the testicle with the vas deferens.  The Inpatient Treatment Record Cover Sheet further noted that this incident occurred during a period of INACDUTRA with the National Guard.  A later report, dated February 15, 1990, noted recurrent left groin pain since active training in 1989, and indicated that an LOD investigation could be initiated.

As to the latter, a Statement of Medical Examination and Duty Status, authored during a period of ACDUTRA from May 1986 to June 1986, noted that the Veteran injured his lower left leg while playing basketball on June 1, 1986.  The Veteran was placed on quarters for the remainder of that period of ACDUTRA.  While the report did not specifically mention the left foot, the Veteran testified in October 2011 that he twisted his left foot during the basketball incident.  See Transcript, p. 8.  He also stated that he had broken bones in the left foot.  See Transcript, p. 9.  A VA outpatient report, dated January 28, 2010, noted treatment for a left foot wound.  It was further noted that the second left toe was disfigured, with ulcers, and a podiatry consult was requested.

The Board notes that a VA examination has not been conducted with regard to either remaining claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, a veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Here, because the Veteran has presented testimony concerning ongoing symptomatology for each disorder since originally documented in National Guard records, as well as a current diagnosis for each, the Veteran must be afforded VA examinations in order to determine whether either remaining claim is etiologically related to his period of active service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA examination in the appropriate specialty to assess the etiology of any current testicular disorder, to include any disorder which may have resulted in the loss of a testicle.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, to include National Guard reports of in-service epididymitis.  The examiner should address the following:

Whether it is at least as likely as not that any current testicular disorder is etiologically-related to the Veteran's period of active service, or any period of ACDUTRA (to include from May 1986 to June 1986) or INACDUTRA.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for this opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

2.  The RO/AMC should also afford the Veteran a VA orthopedic examination to determine whether any diagnosed left foot disorder is related to active duty, ACDUTRA, or INACDUTRA.  The Veteran's claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, to include National Guard reports of an in-service injury involving the left lower extremity.  The examiner should address the following:

Whether it is at least as likely as not that any left foot disorder is etiologically-related to the Veteran's period of active service, ACDUTRA, or INACDUTRA.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for this opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion. 

3. The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4. If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

By this remand the Board intimates no final determination of law or fact warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


